DETAILED ACTION
Re Application number 17239860, this action responds to the amended claims dated 06/17/2022.
At this point, claims 2 and 11 have been cancelled.  Claims 1, 3-4, 6-8, 10, and 12-13 have been amended.  Claims 1, 3-10, and 12-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1, 6, and 10, language “the second device” (e.g. claim 1, line 2).  There is insufficient antecedent basis for this limitation in the claim;
Claims 3-5, 7-9, and 12-14 are rejected as being dependent upon a rejected base claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Casper et al (US 2011/0276806 A1).

Re claim 1, Casper discloses the following:
A method, comprising: receiving, by a first device, a request message sent by the second device, wherein the request message directs the first device to allocate additional memory to the second device (Fig. 2; ¶ 8).  The server 106 (first device) receives a request message from a client device (second device), the message indicating to generate (allocate) a virtual disk (memory) to the client device; since it is newly allocated memory, it is “additional” relative to what was previously allocated to the client device;
the request message carries a size of the additional memory (¶ 6).  The client request (request message) can include customization information such as disk size (size of the additional memory);
and the first device and the second device communicate with each other based on a network protocol (¶ 6).  The server can deliver the virtual disk to the client (communicate) over a network protocol;
allocating, by the first device, a memory space from [a specified type of] memory of the first device in response to the size of the additional memory in the request message (¶ 73).  The virtual disk creator on the server (first device) creates (allocates) virtual disk space from the memory of the server based on the disk size specified by the client.  The allocated disk space may be of a specified storage type;
main memory of the first device (Fig. 1C; ¶ 40 and 73).  The server (first device) can be implemented as a computing device (¶ 40).  Accordingly, such a computing device would have main memory (Fig. 1C);
generating, by the first device, a virtual disk based on the memory space; and (¶ 73).  The virtual disk is created based on the requested amount of disk size;
providing, by the first device, the virtual disk to the second device as the additional memory of the second device (¶ 73).  The created virtual disk is transferred (provided) to the client (second device), thus providing it as the additional memory.

As noted above, Casper discloses that a server (first device) allocates a specified type of storage to the client (second device) (¶ 73), and further discloses that the server is a computing device, which contains a main memory (Fig. 1C; ¶ 40).  While it does not explicitly disclose allocating main memory, it would nonetheless have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to try allocating main memory as part of the virtual disk request, because it would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Casper has identified the computing device as containing a finite number of different enumerated memory types, including cache, main memory, and hard disk drives (Figs. 1B-1C), and further selects that a particular type of storage may be selected for the virtual storage allocation (¶ 73).  It would have been obvious to select any one of these memory types as the selected type of storage, because they are all identified, predictable solutions with reasonable expectation of success.

	Re claim 3, Casper discloses the method of claim 1, and further discloses that the providing by the first device, of the virtual disk to the second device as the main memory of the second device further comprises: receiving, by the first device, a disk query command sent by the second device; and reporting, by the first device, the virtual disk to the second device as the main memory of the second device (¶ 73, 77-78).  The server (first device) receives the virtual disk creation (disk query) command, and in response, it creates the virtual disk and then transmits it to the client (second command), either through actually physically relocating the virtual disk, or providing access information while maintaining it on a remote storage (i.e. the server).  In either case, it has reported the virtual disk to the client as the main memory of the client.

	Re claim 4, Casper discloses the method of claim 1, and further discloses receiving, by the first device, a disk type query command sent by the second device, wherein the disk type query command is used to query a type of a storage device that generates the virtual disk; and sending, by the first device, indication information to the second device, wherein the indication information indicates that the virtual disk is generated based on a memory space of the main memory of the first device (¶ 14-15).  The client (second device) sends a virtual disk creation request which includes a disk type specification (disk type query command).  The server (first device) responds to the request when it is able, and transmits the successfully created virtual disk back to the client, thus indicating that the virtual disk is generated based on a memory space of the memory of the first device.

	Re claim 5, Casper discloses the method of claim 1, and further discloses: receiving, by the first device, a virtual disk access request sent by the second device, wherein the virtual disk access request comprises an identifier of the virtual disk; and accessing, by the first device according to the virtual disk access request, the memory space that generates the virtual disk (¶ 76-78).  The client (second device) requests access to the virtual disk via the server; it can be remotely hosted, and accessed based on identifiers.

	Re claims 10 and 12-14, Casper discloses the methods of claims 1 and 3-5 above, respectively; accordingly, it also discloses devices implementing those methods, as in claims 10 and 12-14, respectively (see Casper, ¶ 8).  Furthermore, re claim 10, Casper discloses a memory storing instructions; and a processor coupled to the memory to execute the instructions (¶ 41-42).  The processing unit (processor) is coupled to memory and executes instructions.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Brouwer et al (US 9594598 B1).

Re claim 6, Casper discloses the following:
A method, comprising: sending, by the second device, a request message to a first device, wherein the request message directs the first device to allocate additional memory to the second device (Fig. 2; ¶ 8).  The client device (second device) sends a request message to a device (first device), the message indicating to generate (allocate) a virtual disk (memory) to the client device;
the request message carries a size of the additional memory (¶ 6).  The client request (request message) can include customization information such as disk size (size of the memory);
and the first device and the second device communicate with each other based on a network protocol (¶ 6).  The server can deliver the virtual disk to the client (communicate) over a network protocol;
receiving, by the second device, the virtual disk reported by the first device, wherein the virtual disk is based on a memory space of the [a specified type of] memory in the first device (¶ 73).  The created virtual disk is transferred (provided) to the client (second device), where it is received.  It is based on the memory in the server;
main memory of the first device (Fig. 1C; ¶ 40 and 73).  The server (first device) can be implemented as a computing device (¶ 40).  Accordingly, such a computing device would have a main memory (Fig. 1C).

As noted above, Casper discloses that a server (first device) allocates a specified type of storage to the client (second device) (¶ 73), and further discloses that the server is a computing device, which contains a main memory (Fig. 1C; ¶ 40).  While it does not explicitly disclose allocating main memory, it would nonetheless have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to try allocating main memory as part of the virtual disk request, because it would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Casper has identified the computing device as containing a finite number of different enumerated memory types, including cache, main memory, and hard disk drives (Figs. 1B-1C), and further selects that a particular type of storage may be selected for the virtual storage allocation (¶ 73).  It would have been obvious to select any one of these memory types as the selected type of storage, because they are all identified, predictable solutions with reasonable expectation of success.

While Casper does make reference to the client device “mounting” the virtual disk, it does not explicitly disclose mapping the virtual disk to virtual memory.

Brouwer discloses mapping, by the second device, the virtual disk to a virtual memory of the second device (Fig. 2; col. 7, line 59 to col. 8, line 25).  The client (second device) can mount and/or map a virtual volume (virtual disk) to virtual memory.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the virtual disk allocation of Casper to allow the client to map to the virtual disk, as in Brouwer, because it would be applying a known technique to improve a similar method in the same way.  Casper discloses a method of allocating a virtual disk to a client.  Brouwer discloses a similar method of allocating a virtual disk to a client, which has been improved in a similar way to the claimed invention, to allow the client to map the virtual disk.  It would have been obvious to modify the virtual disk allocation of Casper to allow the client to map the virtual disk, as in Brouwer, because it would yield the predictable improvement of allowing the client to access locations in the virtual disk using said mapping.

Re claim 7, Casper and Brouwer disclose the method of claim 6, and Casper further discloses sending, by the second device, a disk query command to the first device, wherein the disk query command directs the first device to report the virtual disk (Fig. 3).  A request for an encrypted virtual disk (disk query command) is sent from the client device (second device) to the server device (first device), and directs the first device to transmit (report) the virtual disk to the client device.

Re claim 8, Casper and Brouwer disclose the method of claim 7, and Casper further discloses sending, by a second device, a disk type query command to the first device, wherein the disk type query command is used to query a type of storage that generates the virtual disk; receiving, by the second device, indication information sent by the first device, wherein the indication information is used to indicate that the virtual disk is generated based on the memory space of the main memory in the first device; and (¶ 14-15).  The client (second device) sends a virtual disk creation request which includes a disk type specification (disk type query command).  The server (first device) responds to the request when it is able, and transmits the successfully created virtual disk back to the client, thus indicating that the virtual disk is generated based on a memory space of the memory of the first device.

Brouwer further discloses mapping, by the second device, the virtual disk to the virtual memory of the second device after receiving the indication information (Fig. 2; col. 7, line 59 to col. 8, line 25).  The client (second device) can mount and/or map a virtual volume (virtual disk) to virtual memory after it has been created (after the indication information).

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Casper and Brouwer, for the reasons noted in claim 6 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Brouwer, further in view of Zhe Yang et al (US 2014/0223096 A1).

Re claim 9, Casper and Brouwer disclose the method of claim 6, but do not specifically disclose converting memory requests into virtual disk access requests.

Zhe Yang discloses the following:
generating, by the second device, a memory access request (¶ 47).  The host computing device (second device) generates I/O requests (memory access requests);
when a memory address carried in the memory access request falls within an address range provided by the virtual memory, determining, by the second device in the virtual disk, a logical address corresponding to the memory address (¶ 47).  The memory request may include a range of logical identifiers (address range); a logical address in that range of identifiers is identified;
converting, by the second device, the memory access request into a virtual disk access request, wherein the virtual disk access request comprises an identifier of the virtual disk; and (¶ 47).  The translation module on the host computing device (second device) can convert between virtual and physical/logical addressing; accordingly, a request using virtual addressing is a virtual disk access request;
sending, by the second device, the virtual disk access request to the first device (Fig. 1A; ¶ 47).  The host computing device (second device) sends access requests, including virtual disk access requests, to the primary storage resource and/or host storage (first device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the virtual disk allocation of Casper (combined with Brouwer) to allow the host/client/user (second device) to convert physical/logical addressing to a virtual addressing, as in Zhe Yang, because it would be applying a similar technique to improve a similar method in the same way.  Casper (combined with Brouwer) discloses a method of allocating a virtual disk from a server to a client.  Zhe Yang also discloses allocating a virtual disk from a storage (first device) to a host (second device), which has been improved in a similar way to the claimed invention, to allow for conversion from physical/logical to virtual.  It would have been obvious to modify the client of Casper (combined with Brouwer) to support address conversion, as in Zhe Yang, because it would yield the predictable improvement of allowing the client to properly address the virtual disk in order to access it.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1, 3-10, and 12-14 dated 06/17/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 6, and 10, Applicant argues that Casper, Brouwer, and Zhe Yang do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Casper, Brouwer, and Zhe Yang do not disclose allocating “main memory” as the virtual disk.  In response, Applicant’s first argument is fully considered, but is not deemed persuasive.  Casper discloses that different “types” of storage can be selected to be allocated to the virtual disk (¶ 73), and further discloses that one of the types of storage on the server is main memory (Fig. 1C); accordingly, it would have been obvious to try selecting main memory as the type of memory selected for virtualization, for the reasons noted in claim 1 above.

Second, Applicant argues that Casper “does not create a virtual disk based on main memory and convert the virtual disk back into main memory.  Moreover, Casper creates a virtual disk based on a real disk, which is not equivalent to creating a virtual disk based on the RAM in a main memory”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Applicant has not specifically claimed to “convert the virtual disk back into main memory”, nor is it clear what this would mean.  Likewise, Applicant has not claimed a distinction between “real” memory and RAM in a main memory; main memory is very real.  Accordingly, Examiner declines to read these limitations into the claims.

Re claims 3-5, 7-9, and 12-14, Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 1, 6, and 10, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 6, and 10 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/17/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Per the instant office action, claims 1, 3-10, and 12-14 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132